DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/04/2021 has been entered.
 Introduction
Claims 1-10 and 13-19 are pending and have been examined in this Office action.  Claim 20 has been cancelled since the last Office Action.  
Examiner’s Note
Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-10, and 13-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2019/0126769 to Schmalzried et al. in view of U.S. Patent Application Publication 2018/0307226 to Chase et al.
As per claim 1, Schmalzried discloses a method of determining a next vehicle task for a vehicle of a fleet to perform (Schmalzried; At least paragraph(s) 4 and 100), the method comprising:
receiving, by one or more processors of one or more server computing devices, from the vehicle, vehicle data including a vehicle charge status and vehicle charge capacity (Schmalzried; At least paragraph(s) 22, 23, 100, 105, and 112-114);

However, the above features are taught by Chase (Chase; At least paragraph(s) 33).  At the time of filing, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Chase into the invention of Schmalzried with the motivation of using a known technique to improve a similar device in the same way with predictable results.  Receiving at least the location data and availability from the charging station would allow the central system to receive and use real-time data.  Using the real-time data straight form the charging station would provide the most accurate data to ensure the flight and charge scheduling could be fulfilled as intended.  
receiving, by the one or more processors, from one or more user computing devices, demand data about one or more of a current trip demand or a predicted future trip demand (Schmalzried; At least paragraph(s) 86-88 and 119);
determining, by the one or more processors, the next vehicle task for the vehicle to perform based on the vehicle data, the charger data, and the demand data, wherein the next vehicle task relates to charging the vehicle (Schmalzried; At least paragraph(s) 87, 88, 100, 119, 121); and

directing, by the one or more processors, the vehicle to perform the next vehicle task (Schmalzried; At least paragraph(s) 100), 
wherein the directing causes the vehicle to drive to a location of an available charger according to the charger data and using the available charger to recharge the vehicle up to the determined extent to recharge the vehicle (Schmalzried; At least paragraph(s) 100; the central system directs flight and charge schedules and would direct the vehicle to a charger based at least on the charger location), and
wherein the determined extent to recharge the vehicle is further based on whether the vehicle charge status exceeds a threshold maximum level (Schmalzried; At least paragraph(s) 100, 113, 119, 139-145, and 149).
As per claim 2, Schmalzried discloses further comprising: determining an energy consumption rate of the vehicle (Schmalzried; At least paragraph(s) 105, 127, and 140); and
predicting a future vehicle charge status after a trip based on the energy consumption rate (Schmalzried; At least paragraph(s) 21, 100, 105, and 119)
wherein directing the vehicle to perform the next vehicle task includes directing the vehicle to recharge after the trip when the predicted future vehicle charge status after the trip is below a threshold minimum level (Schmalzried; At least paragraph(s) 119, 121, 127, and 128).
As per claim 4, Schmalzried discloses a system that determines recharging and scheduling to meet demand (Schmalzried; At least paragraph(s) 100, 111, and 119), but may not explicitly disclose further comprising: determining whether the vehicle charge status is below a threshold absolute minimum level
wherein directing the vehicle to perform the next vehicle task includes directing the vehicle to recharge when the vehicle charge status is determined to be below the threshold absolute minimum level.
However, at the time of filing, it would have been obvious to one of ordinary skill in the art that the vehicle charge status is determined and the vehicle is sent to be recharged when the status is below some minimum level, such as the level needed to perform deliveries, as discussed in at least paragraph(s) 119, or the level needed to make it to the charging hub.  
As per claim 5, Schmalzried discloses further comprising: predicting a likelihood that a current energy cost will be lower than a future energy cost, wherein determining the next vehicle task is further based on the likelihood that the current energy cost will be lower than the future energy cost (Schmalzried; At least paragraph(s) 136-139).
As per claim 6, Schmalzried discloses further comprising: determining one or more time windows with peak energy costs, wherein directing the vehicle to the next vehicle task includes directing the vehicle not to recharge during the one or more time windows with peak energy costs (Schmalzried; At least paragraph(s) 136-139).
As per claim 7, Schmalzried discloses further comprising: selecting a suitable charger amongst the one or more chargers for recharging the vehicle wherein 
As per claim 8, Schmalzried discloses wherein selecting the suitable charger is further based on needs of other vehicles in the fleet to recharge (Schmalzried; At least paragraph(s) 127, 131, 136, 141, and 144).
As per claim 9, Schmalzried discloses wherein selecting the suitable charger is further based on a distribution of where other vehicles in the fleet are recharging (Schmalzried; At least paragraph(s) 127 and 128).
As per claim 10, Schmalzried discloses recharging, scheduling, and placement of vehicles in order to meet demand and future demand (Schmalzried; At least paragraph(s) 100, 121, 140, 141, 144, and 145), but may not explicitly disclose further comprising: predicting a future charger availability based on availability, type, and speed of the suitable charger, wherein selecting the suitable charger is based on the future charger availability.
However, at the time of filing, it would have been obvious to one of ordinary skill in the art to take into account the charger availability, type, and speed in determining the scheduling and charging of the vehicles because these factors would be necessary in order to schedule vehicles in order to meet demand.  Clearly, one in the art would not schedule a vehicle to recharge at a facility that does not have space to recharge it or at a charger without the speed necessary to recharge the vehicle at a speed necessary to meet demand.  
As per claim 13, Schmalzried discloses further comprising: adjusting the threshold maximum level when the current trip demand is above a threshold peak 
As per claim 14, Schmalzried discloses further comprising: determining the extent to recharge the vehicle based on whether the vehicle charge status falls below a threshold minimum level (Schmalzried; At least paragraph(s) 113, 119, and 121), 
but wherein the threshold minimum level is based on a cost of traveling involved to reach a charger for recharge (Schmalzried; At least paragraph(s) 119 and 127; the system takes into account the battery power needed for a flight and, thus, would take into account the minimum power level needed to make a flight to the charging hub).
As per claim 15, Schmalzried discloses wherein determining the extent to recharge the vehicle is based on a comparison between a current energy cost and a predicted future energy cost (Schmalzried; At least paragraph(s) 136-139).
As per claim 16, Schmalzried discloses further comprising: determining a suitable next trip based on at least one of a vehicle type, a service type, or a number of passengers, wherein the vehicle services the suitable next trip and recharges after the suitable next trip (Schmalzried; At least paragraph(s) 83 and 88; the system determines recharging and flight schedules based at least partially on the type of vehicle and 
As per claim 17, Schmalzried discloses further comprising: predicting a first vehicle location after a current vehicle task is performed; predicting a second vehicle location after a next trip based on the demand data; and predicting a likelihood that the vehicle will be closer to an available charger upon completing the current vehicle task than upon completing the next trip,  wherein determining the next vehicle task is further based on the likelihood that the vehicle will be closer to the aft-available charger upon completing the current vehicle task than upon completing the next trip (Schmalzried; At least paragraph(s) 88, 100, 107, 119, 144; the system knows each vehicle location, vehicle battery information, and delivery demand, and determines recharging and flight schedules in order to optimize costs, as discussed in at least paragraph(s) 100, 119, 136, and 140, and, thus, would optimize use of the vehicles and recharge when best).
As per claims 18 and 19, Schmalzried discloses a system comprising the vehicle and computing device (Schmalzried; At least paragraph(s) 23) carrying out the methods of claims 1 and 2.  Therefore, claims 18 and 19 are rejected under the same citations and reasoning as applied to claims 1 and 2.  
Claim Rejections - 35 USC § 103
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmalzried, in view of Chase as applied to claim 1, and in further view of U.S. Patent Application Publication 2019/0178662 to Son et al.
As per claim 3, Schmalzried discloses determining flight plans including various tasks for a fleet of vehicles taking into account battery information, actual and predicted demand, power consumption, etc. (Schmalzried; At least paragraph(s) 100, 127, and 128), but does not explicitly disclose wherein the energy consumption rate for the trip is determined further based on weather conditions.  
However, the above features are taught by Son (Son; At least paragraph(s) 46, 47, and 50).  Son teaches that energy consumption for a vehicle is determined at least partially based on forces on the vehicle, including aerodynamic forces, i.e., weather forces.  At the time of filing, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Son into the invention of Schmalzried with the motivation of using a known technique to improve a similar device in the same way with predictable results.  Using weather information to determine the energy consumption rate would provide more realistic information and a better determination.  
Response to Arguments
Applicant’s arguments, see pages 7-9, filed 01/04/2021, with respect to the objections and rejections under 35 U.S.C. 101 and 112(b) of the claims have been fully considered and are persuasive.  The objections and 35 U.S.C. 101 and 112(b) rejections of the claims have been withdrawn. 
Applicant’s arguments, see pages 9-11, filed 01/04/2021, with respect to the 35 U.S.C. 103 rejections of the claims that Schmalzried does not disclose or render obvious the receiving charger data limitation have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments, see pages 9-11, filed 01/04/2021, with respect to the 35 U.S.C. 103 rejections of the claims that Schmalzried does not disclose the determining an extent to recharge limitation have been fully considered but they are not persuasive.  Schmalzried discloses a central system controlling flight and charge schedules of vehicles in order to meet demand, as discussed above and in at least paragraph(s) 86-88 and 100, and therefore, discloses determining where the vehicles go next, when they charge, how much they charge, how fast they charge, etc.  One of skill in the art would understand that, when needed, a vehicle would be directed to a charger in an area the vehicle is needed in and charged to an extent at a certain rate in order to meet demand, as discussed in at least paragraph(s) 139-145, 149, and the reference as a whole.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.  The prior art shows the state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P MERLINO whose telephone number is (571)272-8362.  The examiner can normally be reached on M-Th 5:30am-2:30pm F 5:30-11:30 am EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/David P. Merlino/           Primary Examiner, Art Unit 3669